 

Exhibit 10.1

 

GARMIN LTD.
2005 EQUITY INCENTIVE PLAN
as amended and restated on June 27, 2010
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

(For Swiss Grantees)

 



To: _______________________ ("you" or the "Grantee")

 

Date of Grant:  _______________________







 

Notice of Grant:

 

You have been granted restricted stock units ("RSUs") relating to the shares,
CHF 10 par value per share, of Garmin Ltd. ("Shares"), subject to the terms and
conditions of the Garmin Ltd. 2005 Equity Incentive Plan, as amended and
restated on June 5, 2009 and on June 27, 2010 (the "Plan") and the Award
Agreement between you and Garmin Ltd. (the "Company"), attached as Exhibit A.
Accordingly, provided you satisfy the conditions set forth in this Notice of
Grant and Exhibit A, the Company agrees to pay you Shares as follows:

 

Number of RSUs Granted   Dates Payable   Date Grantee Must Be
Employed To Receive Award           __________ Shares   __________, 2013  
______________, 2013 __________ Shares   __________, 2014   ______________, 2014
__________ Shares   __________, 2015   ______________, 2015

 

In order to fully understand your rights under the Plan (a copy of which is
attached) and the Award Agreement (the "Award Agreement"), attached as Exhibit
A, you are encouraged to read the Plan and this document carefully. Please refer
to the Plan document for the definition of capitalized terms used in this
Agreement.

 

By accepting these RSUs, you are also agreeing to be bound by Exhibit A,
including the restrictive covenants in Section 6 of Exhibit A.

 

  GARMIN LTD.       By: /s/ Min H. Kao     Name: Min H. Kao   Title: Chairman
and CEO

 

Grantee:               Date:          

 

 

 

 

EXHIBIT A

 

AGREEMENT:

 

In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration paid by the Grantee to the Company, the Grantee
and the Company agree as follows:

 

Section 1.          Incorporation of Plan

 

All provisions of this Award Agreement and the rights of the Grantee hereunder
are subject in all respects to the provisions of the Plan and the powers of the
Board therein provided. Capitalized terms used in this Award Agreement but not
defined shall have the meaning set forth in the Plan.

 

Section 2.          Grant of RSUs

 

As of the Date of Grant identified above, the Company grants to you, subject to
the terms and conditions set forth herein and in the Plan, the opportunity to
receive that number of unrestricted Shares identified below the heading "Number
of RSUs Granted" on the Notice of Grant (the "RSUs"). Provided you are employed
(and at all times since the Date of Grant have been employed) by the Company on
a Full-Time Basis (which, for purposes of this Award Agreement, means regularly
scheduled to work 30 hours or more per week) and unless your right to receive
the RSUs has been forfeited pursuant to Section 3 below, then (subject to
Section 12 below) you will be paid a number of unrestricted Shares equal to the
aggregate number of your remaining RSUs on the dates above identified below the
heading "Dates Payable" on the Notice of Grant. If a date under “Dates Payable”
is a Saturday or Sunday or any other non-business day, then you will be paid the
Shares payable on that date on the next business day. For purposes of this
Agreement, except where the Board otherwise determines, a Grantee who,
immediately before taking a Company-approved leave of absence, was employed on a
Full-Time Basis will be considered employed on a Full-Time Basis during the
period of such Company-approved leave.

 

Section 3.          Effect of Termination of Affiliation or Cessation as
Full-Time Employee

 

If you have a Termination of Affiliation or cease to be employed on a Full-Time
Basis for any reason, including termination by the Company with or without
Cause, voluntary resignation, change in employment status from full-time to
part-time, death, or Disability, the effect of such Termination of Affiliation
or ceasing to be employed on a Full-Time Basis on all or any portion of the RSUs
is as provided below.

 

(a)          If you have a Termination of Affiliation on account of death or
Disability, your RSUs that were forfeitable immediately before such Termination
of Affiliation, if any, shall thereupon become nonforfeitable and the Company
shall, promptly settle all RSUs by delivery to you (or, after your death, to
your personal representative or designated beneficiary) a number of unrestricted
Shares equal to the aggregate number of your remaining RSUs;

 

2

 

 

(b)          If you have a Termination of Affiliation during the period ("Change
of Control Period") commencing on a Change of Control and ending on the first
anniversary of the Change of Control, which Termination of Affiliation is
initiated by the Company or a Subsidiary other than for Cause, or initiated by
the Grantee for Good Reason, then your RSUs that were forfeitable shall
thereupon become nonforfeitable and the Company shall immediately settle all
RSUs by delivery to you a number of unrestricted Shares equal to the aggregate
number of your remaining RSUs;

 

(c)          If you have a Termination of Affiliation for Cause or for any
reason other than for, death or Disability, or under the circumstances described
in immediately above in Section 3(b), your RSUs, to the extent forfeitable
immediately before such Termination of Affiliation and to the extent permitted
by the applicable Swiss law, shall thereupon automatically be forfeited and you
shall have no further rights under this Award Agreement;

 

(d)          If you cease to be employed on a Full-Time Basis for any reason
other than for death or Disability, your RSUs, to the extent forfeitable
immediately before such cessation of employment on a Full-Time Basis and to the
extent permitted by applicable Swiss law, shall thereupon automatically be
forfeited and you shall have no further rights under this Award Agreement.

 

Section 4.          Investment Intent

 

The Grantee agrees that the Shares acquired pursuant to the vesting of one or
more tranches of RSUs shall be acquired for his/her own account for investment
only and not with a view to, or for resale in connection with, any distribution
or public offering thereof within the meaning of the Securities Act of 1933 (the
"1933 Act") or other applicable securities laws. The Company may, but in no
event shall be required to, bear any expenses of complying with the 1933 Act,
other applicable securities laws or the rules and regulations of any national
securities exchange or other regulatory authority in connection with the
registration, qualification, or transfer, as the case may be, of this Award
Agreement or any Shares acquired hereunder. The foregoing restrictions on the
transfer of the Shares shall be inoperative if (a) the Company previously shall
have been furnished with an opinion of counsel, satisfactory to it, to the
effect that such transfer will not involve any violation of the 1933 Act and
other applicable securities laws or (b) the Shares shall have been duly
registered in compliance with the 1933 Act and other applicable state or federal
securities laws. If this Award Agreement, or the Shares subject to this Award
Agreement, are so registered under the 1933 Act, the Grantee agrees that he will
not make a public offering of the said Shares except on a national securities
exchange on which the shares of the Company are then listed.

 

Section 5.          Nontransferability of RSUs

 

No rights under this Award Agreement relating to the RSUs may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
including, unless specifically approved by the Company, any purported transfer
to a current spouse or former spouse in connection with a legal separation or
divorce proceeding. All rights with respect to the RSUs granted to the Grantee
shall be available during his or her lifetime only to the Grantee.

 

3

 

 

Section 6.          Restrictive Covenants

 

As a condition of this Award Agreement, the Grantee's right to the RSUs, and in
addition to any restrictive agreements the Grantee may have entered into with
the Company, the Grantee accepts and agrees to be bound as follows:

 

(a)          Nondisclosure of Award Agreement Terms. The Grantee agrees not to
disclose or cause to be disclosed at any time, nor authorize anyone to disclose
any information concerning this Award Agreement except (i) as required by law,
or (ii) to the Grantee's legal and financial advisors who agree to be bound by
this Paragraph 6(a).

 

(b)          Noncompetition. During the Grantee's employment and until one year
after the Grantee ceases being employed by or acting as a consultant or
independent contractor to the Company or any Subsidiary, the Grantee will not
perform services as an employee, director, officer, consultant, independent
contractor or advisor, or invest in, whether in the form of equity or debt, or
otherwise have an ownership interest in any company, entity or person that
directly competes anywhere in the United States, the United Kingdom, Taiwan, or
in any other location outside the United States, the United Kingdom or Taiwan
where the Company or a Subsidiary conducts or (to the Grantee's knowledge) plans
to conduct business. Nothing in this Section 6(b) shall, however, restrict the
Grantee from making an investment in and owning up to one-percent (1%) of the
common stock of any company whose stock is listed on a national securities
exchange or actively traded in an over-the-counter market; provided that such
investment does not give the Grantee the right or ability to control or
influence the policy decisions of any direct competitor of the Company or a
Subsidiary.

 

(c)          Noninterference. During the Grantee's employment and until one year
after the Grantee ceases being employed by or acting as a consultant or
independent contractor to the Company or any Subsidiary, the Grantee will not,
either directly or indirectly through another business or person, solicit,
entice away, or otherwise interfere with any employee, customer, prospective
customer, vendor, prospective vendor, supplier or other similar business
relation or (to the Grantee's knowledge) prospective business relation of the
Company or any Subsidiary.

 

(d)          Nonsolicitation. During the Grantee's employment and until one year
after the Grantee ceases being employed by or acting as a consultant or
independent contractor to the Company or any Subsidiary, the Grantee will not,
either directly or indirectly through another business or person, hire, recruit,
employ, or attempt to hire, recruit or employ, or facilitate any such acts by
others, any person then currently employed by the Company or any Subsidiary.

 

4

 

 

(e)          Confidentiality. The Grantee acknowledges that it is the policy of
the Company and its subsidiaries to maintain as secret and confidential all
valuable and unique information and techniques acquired, developed or used by
the Company and its Subsidiaries relating to their businesses, operations,
employees and customers ("Confidential Information"). The Grantee recognizes
that the Confidential Information is the sole and exclusive property of the
Company and its subsidiaries, and that disclosure of Confidential Information
would cause damage to the Company and its Subsidiaries. The Grantee shall not at
any time disclose or authorize anyone else to disclose any Confidential
Information or proprietary information that (A) is disclosed to or known by the
Grantee as a result or as a consequence of or through the Grantee's performance
of services for the Company or any Subsidiary, (B) is not publicly or generally
known outside the Company and (C) relates in any manner to the Company's
business. This obligation will continue even though the Grantee's employment
with the Company or a Subsidiary may have terminated. This paragraph 6(e) shall
apply in addition to, and not in derogation of any other confidentiality
agreements that may exist, now or in the future, between the Grantee and the
Company or any Subsidiary.

 

(f)          No Detrimental Communications. The Grantee agrees not to disclose
or cause to be disclosed at any time any untrue, negative, adverse or derogatory
comments or information about the Company or any Subsidiary, about any product
or service provided by the Company or any Subsidiary, or about prospects for the
future of the Company or any Subsidiary.

 

(g)          Remedy. The Grantee acknowledges the consideration provided herein
(absent the Grantee's agreement to this Section 6) is more than the Company is
obligated to pay, and the Grantee further acknowledges that irreparable harm
would result from any breach of this Section and monetary damages would not
provide adequate relief or remedy. Accordingly, the Grantee specifically agrees
that, if the Grantee breaches any of the Grantee's obligations under this
Section 6, the Company and any Subsidiary shall be entitled to injunctive relief
therefor, and in particular, without limiting the generality of the foregoing,
neither the Company nor any Subsidiary shall be precluded from pursuing any and
all remedies they may have at law or in equity for breach of such obligations.
In addition, this Award Agreement and all of Grantee's right hereunder shall
terminate immediately the first date on which the Grantee engages in such
activity and the Board shall be entitled on or after the first date on which the
Grantee engages in such activity to require the Grantee to return any Shares
obtained by the Grantee's upon vesting of any RSUs to the Company and to require
the Grantee to repay any proceeds received at any time from the sale of Shares
obtained by the Grantee pursuant to the vesting of any RSUs (plus interest on
such amount from the date received at a rate equal to the prime lending rate as
announced from time to time in The Wall Street Journal) and to recover all
reasonable attorneys' fees and expenses incurred in terminating this Award
Agreement and recovering such Shares and proceeds.

 

Section 7.          Status of the Grantee

 

The Grantee shall not be deemed a shareholder of the Company with respect to any
of the Shares subject to this Award Agreement until such time as the underlying
Shares shall have been issued to him or her. The Company shall not be required
to issue or transfer any Shares pursuant to this Award Agreement until all
applicable requirements of law have been complied with and such Shares shall
have been duly listed on any securities exchange on which the Shares may then be
listed. Grantee (i) is not entitled to receive any dividends or dividend
equivalents, whether such dividends would be paid in cash or in kind, or receive
any other distributions made with respect to the RSUs and (ii) does not have nor
may he or she exercise any voting rights with respect to any of the RSUs, in
both cases (i) and (ii) above, unless and until the actual Shares underlying the
RSUs have been delivered pursuant to this Award Agreement.

 

5

 

 

Section 8.          No Effect on Capital Structure

 

This Award Agreement shall not affect the right of the Company to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup, or
otherwise reorganize.

 

Section 9.          Adjustments

 

Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Shares effected without receipt of consideration
therefor by the Company, by reason of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination or other change in the corporate structure of the Company affecting
the Shares, the aggregate number and class of Shares subject to this Award
Agreement shall be automatically adjusted to accurately and equitably reflect
the effect thereon of such change; provided, however, that any fractional share
resulting from such adjustment shall be eliminated. In the event of a dispute
concerning such adjustment, the decision of the Board shall be conclusive.

 

Section 10.         Amendments

 

This Award Agreement may be amended only by a writing executed by the Company
and the Grantee which specifically states that it is amending this Award
Agreement; provided that this Award Agreement is subject to the power of the
Board to amend the Plan as provided therein. Except as otherwise provided in the
Plan, no such amendment shall materially adversely affect the Grantee's rights
under this Award Agreement without the Grantee's consent.

 

Section 11.         Board Authority

 

Any questions concerning the interpretation of this Award Agreement, any
adjustments required to be made under Sections 9 or 10 of this Award Agreement,
and any controversy which arises under this Award Agreement shall be settled by
the Board in its sole discretion.

 

Section 12.         Withholding

 

At the time the RSUs are delivered to you pursuant to this Award Agreement, the
Company will be obligated to pay withholding and social taxes on your behalf.
Accordingly, the Company shall have the power to withhold, or require you to
remit to the Company, an amount sufficient to satisfy any such federal, state,
local or foreign withholding tax or social tax requirements. At the Company's
discretion, withholding may be taken from other compensation payable to you or
may be satisfied by reducing the number of RSUs deliverable to you. If the
Company elects to reduce the number of RSUs deliverable to you and less than the
full value of an RSU is needed to satisfy any applicable withholding taxes, the
Company will distribute to you the value of the remaining fractional share in
cash in an amount equal to the Fair Market Value of a Share as of the Settlement
Date multiplied by the remaining fractional RSU.

 

6

 

 

Section 13.         Notice

 

Whenever any notice is required or permitted hereunder, such notice must be
given in writing by (a) personal delivery, or (b) expedited, recognized delivery
service with proof of delivery, or (c) United States Mail, postage prepaid,
certified mail, return receipt requested, or (d) telecopy or email (provided
that the telecopy or email is confirmed). Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it was
personally delivered, sent to the intended addressee, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or the Grantee
may change, at any time and from time to time, by written notice to the other,
the address specified for receiving notices. Until changed in accordance
herewith, the Company's address for receiving notices shall be Garmin Ltd.,
Attention: General Counsel, Mühlentalstrasse 2, 8200 Schaffhausen, Switzerland.
Unless changed, the Grantee's address for receiving notices shall be the last
known address of the Grantee on the Company's records. It shall be the Grantee's
sole responsibility to notify the Company as to any change in his or her
address. Such notification shall be made in accordance with this Section 13.

 

Section 14.         Severability

 

If any part of this Award Agreement is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Award Agreement not declared to be unlawful
or invalid. Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid. Additionally, if any
of the covenants in Section 6 are determined by a court to be unenforceable in
whole or in part because of such covenant's duration or geographical or other
scope, such court shall have the power to modify the duration or scope of such
provision as the case may be, so as to cause such covenant, as so modified, to
be enforceable.

 

Section 15.         Binding Effect

 

This Award Agreement shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 16.         Governing Law and Jurisdiction

 

This Award Agreement and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Kansas
without giving effect to the principles of the Conflict of Laws to the contrary.
Except as otherwise provided by mandatory forum requirements of the applicable
law, the courts of the State of Kansas shall have exclusive jurisdiction with
regard to any disputes under the Plan. The Company shall retain, however, in
addition the right to bring any claim in any other appropriate forum.

 

7

